Citation Nr: 0817716	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  03-09 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to a service-connected disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1967.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Columbia, South 
Carolina (RO).


FINDINGS OF FACT

1.  The veteran's service medical records show no evidence of 
hypertension in service, and the postservice medical evidence 
of record does not show that the veteran had diagnosed 
hypertension within one year of service separation.

2.  The weight of the evidence of record does not relate the 
veteran's currently diagnosed hypertension to service or to a 
service-connected disorder.


CONCLUSION OF LAW

Hypertension was not incurred in, or aggravated by, active 
military service, and is not proximately due to or the result 
of a service-connected disorder.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for service connection, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication of the veteran's claim, a letter dated in 
January 2002 satisfied the duty to notify provisions; 
moreover, additional letters were sent in May 2006 and 
September 2006, and the August 2004 and October 2005 
supplemental statements of the case provided information 
regarding the specific information required to substantiate 
the veteran's claim for service connection on a secondary 
basis.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication), and Simmons v. Nicholson, 487 F.3d 892 (Fed. 
Cir. 2007), petition for cert. filed,      U.S.L.W.         
(U.S. Mar. 21, 2008) (No. 07A588); Overton v. Nicholson, 20 
Vet. App. 427 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded a VA examination in July 2004 and 
January 2007.  38 C.F.R. § 3.159(c) (4).  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).   

Additionally, the Board has thoroughly reviewed all the 
evidence in the veteran's claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, all of 
the evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a).  Secondary 
service connection on the basis of aggravation is permitted 
under 38 C.F.R. § 3.310, and compensation is payable for that 
degree of aggravation of a nonservice-connected disability 
caused by a service-connected disability.  Allen v. Brown, 7 
Vet. App. 439 (1995).

The record does not reflect, nor does the veteran assert, 
that his hypertension is directly related to service.  
Instead, the veteran argues, as noted in the December 2005 
hearing transcript, that his hypertension was either caused 
by or aggravated by his service-connected post-traumatic 
stress disorder (PTSD), to include those medications used to 
treat his PTSD.  To that end, there is no evidence that 
relates the veteran's hypertension directly to his military 
service or to any incident therein.  Additionally, there is 
no evidence that the veteran had hypertension in service or 
within the one-year presumptive period.  Accordingly, service 
connection for hypertension on a direct or presumptive basis 
is not warranted.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.

After careful consideration, the Board concludes that the 
evidence of record also does not support a grant of service 
connection for hypertension on a secondary basis.  Although a 
March 2004 opinion, which was reiterated in a March 2006 
letter, from the veteran's private physician, Dr. J.H.B., 
stated that since stress can cause an elevation of blood 
pressure, the veteran's PTSD could be contributing to his 
elevated blood pressure.  However, these opinions are 
essentially "non-evidence."  See 38 C.F.R. § 3.102 (2007); 
see also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(medical evidence which merely indicates that the alleged 
disorder "may or may not" exist or "may or may not" be 
related, is too speculative to establish the presence of the 
claimed disorder or any such relationship); Bloom v. West, 12 
Vet. App. 185, 186-87 (1999) (treating physician's opinion 
that veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative).  Accordingly, they cannot be 
considered competent for the purposes of VA adjudication.

In April 2004, the veteran's treating VA physician, Dr. R.R., 
stated that because anxiety was known to increase blood 
pressure, the veteran's PTSD symptoms likely contributed to 
his elevated blood pressure.  However, in the July 2004 VA 
heart examination report, the examiner cited the veteran's 
reported initial diagnosis of hypertension in 1985, and 
concluded that noted that there was no objective evidence 
that the veteran's hypertension was aggravated by his PTSD.  
Finally, a January 2007 VA opinion concluded that it was less 
likely that the veteran's PTSD medications aggravated his 
hypertension, citing as rationale the lack of  known drug 
interactions between the veteran's PTSD medications and his 
hypertension medications, and that lack of increased 
documented blood pressure readings since the date the veteran 
was diagnosed with and started medications for PTSD.  

The evidence of record discussed above weighs against an 
award of service connection for hypertension on a secondary 
basis.  As noted previously, one of the opinions is 
considered "non-evidence."  Of those opinions which are 
probative, the February 2006 Remand noted that the April 2004 
VA physician's opinion and the July 2004 VA examiner's 
opinion both lack a rationale for their opinion, and do not 
cite to any clinical findings or other specific evidence as a 
basis for their conclusion.  Thus, they cannot be afforded 
more than minimal probative weight.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  

The only opinion of record to provide both a rationale and 
rely on documented clinical findings is the January 2007 VA 
opinion, which noted, contrary to the veteran's claims and 
the April 2004 opinion of the veteran's VA physician, that 
the veteran's documented blood pressure readings had not 
increased since his PTSD diagnosis.  Moreover, the physician 
indicated that there was no evidence in the record of 
expected or actual drug interaction problems.  Because of the 
complete rationale and thorough nature of this opinion, it is 
afforded the most weight.  Accordingly, the weight of the 
evidence of record being against the veteran's claim, service 
connection for hypertension on a secondary basis is not 
warranted.

Despite the statements from the veteran as to the 
relationship between his hypertension and his service-
connected PTSD, to include those made during his July 2004 VA 
examination and his December 2005 hearing before the Board, 
it is well established that a lay person without medical 
training, such as the veteran, is not qualified to render 
medical opinions regarding the etiology of disorders and 
disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159(a) (1).  

Because there is no evidence of hypertension in service or 
within one year of service separation, and the weight of the 
probative evidence finding that the veteran's hypertension is 
not related to a service-connected disability, the 
preponderance of the evidence is against his claim.  As such, 
the benefit of the doubt doctrine is inapplicable, and the 
claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


